Exhibit 10.20.1


2016 LONG-TERM INCENTIVE PLAN
OF
NOBLE MIDSTREAM PARTNERS LP


EMPLOYEE
RESTRICTED UNIT AGREEMENT
[THREE YEAR TIME VESTED]
THIS AGREEMENT is made and entered into as of ________________________, by and
between NOBLE MIDSTREAM GP LLC, a Delaware limited partnership (the “Company”),
which serves as the general partner of Noble Midstream Partners LP, a Delaware
limited partnership (the “Partnership”), and ______________________ (the
“Employee”).
WHEREAS, the Noble Midstream Partners LP 2016 Long-Term Incentive Plan, as
amended from time to time (the “Plan”), which is incorporated by reference as a
part of this Agreement and a copy of which has been provided to Employee,
provides for the grant of restricted common units of the Partnership (“Units”)
to Employees (as defined in the Plan) upon the terms and conditions specified
under the Plan; and
WHEREAS, Employee is an Employee (as defined in the Plan) of the Company or of
one of its Affiliates who has been granted an award of restricted Units pursuant
to the Plan, which grant is evidenced hereby;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows with respect to such award:
1.Restricted Unit Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth and specified in the
Plan, the Company hereby awards to Employee, and Employee hereby accepts, a
restricted Unit award (the “Award”) of __________ Units (the “Restricted
Units”). The Award is made effective as of January 31, 2020 (the “Effective
Date”). The Restricted Units shall be issued in book-entry or unit certificate
form in the name of Employee as of the Effective Date. The Restricted Units
shall be held by the Company in escrow for Employee’s benefit until such time as
the Restricted Units are either forfeited by Employee to the Company or the
restrictions thereon terminate as set forth in this Agreement. Employee shall
not retain physical custody of any certificates representing Restricted Units
until such time as the restrictions on such Restricted Units terminate as set
forth in this Agreement. Employee, by acceptance of the Award, shall be deemed
to appoint, and does so appoint, the Company and each of its authorized
representatives as Employee’s attorney(s)-in-fact to effect any transfer of
forfeited Restricted Units to the Company as may be required pursuant to the
Plan or this Agreement, and to execute such representations or other documents
or assurances as the Company or such representatives deem necessary or advisable
in connection with any such transfer. To the extent allowable by applicable law,
the Company, or its designee, shall not be liable for any act it may do or omit
to do with respect to holding the Restricted Units in escrow while acting in
good faith in the exercise of its judgment.


1





--------------------------------------------------------------------------------




2.Vesting and Forfeiture.
a.    The Restricted Units shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall, except
as provided otherwise herein or in the Plan:
i.
end on the first anniversary of the Effective Date with respect to one third
(1/3) of the Restricted Units;

ii. end on the second anniversary of the Effective Date with respect to an
additional one third (1/3) of the Restricted Units; and
iii. end on the third anniversary of the Effective Date with respect to all
remaining outstanding unvested Restricted Units.
b.    During the Restricted Period, the Restricted Units shall be subject to
forfeiture by Employee to the Company as provided in the Plan and this
Agreement, and Employee may not sell, assign, transfer, discount, exchange,
pledge or otherwise encumber or dispose of any of the Restricted Units or any
right with respect thereto.
c.    If Employee remains an Employee (as defined in the Plan) of the Company or
of one of its Affiliates throughout the Restricted Period, the restrictions
applicable hereunder to the Restricted Units shall terminate, and as soon as
practicable after the end of the Restricted Period, the Restricted Units shall
be delivered to Employee free of such restrictions together with any
distributions with respect to such Restricted Units held by the Company as
provided in Section 3 of this Agreement.
d.    If Employee’s Service is terminated for Cause during the Restricted
Period, then all unvested Restricted Units outstanding at such time, and any
distributions with respect to unvested Restricted Units held as provided in
Section 3 of this Agreement, shall be forfeited and transferred by Employee to
the Company.
e.    If Employee ceases to be an Employee (as defined in the Plan) of the
Company or of one of its Affiliates during the Restricted Period for any reason
other than as set forth in the following sentence of this Section 2(e) or in
Section 2(f), the Restricted Units (and any distributions with respect to such
Restricted Units held as provided in Section 3 of this Agreement) shall be
forfeited and transferred by Employee to the Company. If Employee dies or
suffers a Disability during the Restricted Period while in Service as an
Employee (as defined in the Plan), all restrictions applicable to the Restricted
Units shall terminate, and as soon as practicable thereafter, the Restricted
Units shall be delivered to Employee free of such restrictions (or in the event
of Employee’s death, to Employee’s estate) together with any distributions with
respect to such Restricted Units then being held by the Company as provided in
Section 3 of this Agreement.
f.    If, following a Change of Control during the Restricted Period, Employee’s
Service is terminated without Cause (at a time when Employee is otherwise
willing and able to continue Service), the restrictions applicable to the
Restricted Units shall terminate, and the Restricted Units


2





--------------------------------------------------------------------------------




(and/or any successor securities or other property attributable to the
Restricted Units that may result from the Change in Control), together with any
distributions with respect to such Units then being held by the Company pursuant
to the provisions of this Agreement, shall be delivered to Employee free of such
restrictions or paid, as applicable, as soon as practicable thereafter.
3.Rights as Unitholder. Subject to the provisions of the Plan and this
Agreement, upon the issuance of the Restricted Units to Employee, Employee shall
become the owner thereof for all purposes and shall have all rights as a
unitholder, including voting rights and the right to receive distributions, with
respect thereto. If the Partnership makes a distribution of any kind with
respect to the Units constituting the Restricted Units, then the Partnership
shall make such distribution with respect to the Restricted Units; provided,
however, that the cash, stock or other securities and other property
constituting such dividend or other distribution shall be held by the Company
subject to the restrictions applicable hereunder to the Restricted Units until
either the Restricted Units are forfeited and transferred by Employee to the
Company or the restrictions thereon terminate as set forth in this Agreement. If
the Restricted Units with respect to which a distribution was made are forfeited
by Employee pursuant to the provisions hereof, then such distribution is also
forfeited and transferred to the Company. If the restrictions that imposed a
substantial risk of forfeiture applicable to the Restricted Units with respect
to which a distribution was made terminate in accordance with this Agreement,
then Employee shall be entitled to receive the amount held back with respect to
such distribution, without interest, and such amount shall be delivered to
Employee as soon as practicable (but in no event later than sixty (60) days)
after the termination of such restrictions.
4.Acceptance. Employee must accept the Award by executing this Agreement by
April 30, 2020. If Employee fails to accept the Award by such date, then, any
provision of this Agreement to the contrary notwithstanding, all Restricted
Units shall be forfeited and transferred by Employee to the Company and the
Award will become null and void. By electronically executing this Agreement,
Employee agrees that he or she is bound by, and will comply with, all of the
terms and condition of the Plan as well as the terms of this Agreement as a
condition of his or her continuing Service as an Employee (as defined in the
Plan).
5.No Guarantee of Continued Service. No provision of this Agreement or the Plan
shall confer any right upon Employee to continue in Service as an Employee (as
defined in the Plan) or otherwise, or interfere in any way with the right of the
Company, the Partnership, or their respective Affiliates, (subject to the terms
of any separate agreement to the contrary) at any time to terminate such
Service, to change the terms and conditions of such Service, or to increase or
decrease the compensation of Employee from the rate in existence at the date of
this Agreement.
6.Confidentiality and Non-Disclosure Covenants.
a.    Acknowledgement About Confidential Information. Employee understands and
acknowledges that, during the course of his or her Service as an Employee (as
defined in the Plan), the Company, the Partnership, or their respective
Affiliates will continue to provide him or her with access to previously
undisclosed confidential, trade secret, and proprietary documents, materials,
data, and other information, in tangible and intangible form, of and relating to
such Service, as well as existing and prospective employees, customers,
suppliers, investors, and other associated third parties (“Confidential
Information”).


3





--------------------------------------------------------------------------------




b.    Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes, without limitation, all non-public
information disclosed or made available to Employee that gives the Company, the
Partnership, or their respective Affiliates a competitive advantage in their
industry and is not generally known or readily ascertainable by independent
investigation, such as methods of operation and service; leases and
opportunities pertaining to the lease; information relating to the acquisition,
exploration, production, gathering, transporting, marketing, treating, or other
processing of hydrocarbons and related products; the exploration potential of
geographical areas on which hydrocarbon exploration prospects are located;
information related to developing, constructing, acquiring, or operating
midstream oil, natural gas, or produced water assets; technical information
including inventions, computer programs, computer processes, methods of
collecting, correlating and using geophysical data, computer codes, software,
website structure and content, databases, formulae, designs, compilations of
information and data, proprietary production processes, and know-how related to
operations; financial information including margins, earnings, accounts payable,
and accounts receivable; business information including business plans,
expansion plans, business proposals, pending projects, pending proposals, sales
data, and leases; supplier and customer information, including supplier and
customer lists and identities, prices, costs, and negotiated terms; research and
development and new materials research; information regarding personnel and
employment policies and practices including employee lists, contact information,
performance information, compensation data, benefits data, and training
programs; and information regarding independent contractors and subcontractors
including independent contractor and subcontractor lists, contact information,
compensation, and agreements. Confidential Information also includes all
information contained in any manual or electronic document or file created by
the Company, the Partnership, or their respective Affiliates and provided or
made available to Employee. Employee understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would otherwise appear to a reasonable person to be confidential or proprietary
in the context and circumstances in which the information is known or used.
c.    Confidential Information Exclusions. Employee understands that
Confidential Information shall not include any information in the public domain,
through no disclosure or wrongful act of Employee, to such an extent as to be
readily available to competitors. Employee likewise understands that
Confidential Information disclosed hereunder shall not be deemed to be within
the foregoing exception solely because the Confidential Information is embraced
by more general information in the public domain; neither will a combination of
features be deemed within the foregoing exception merely because individual
features are in the public domain.
d.    Non-Disclosure and Non-Use Covenants. Employee agrees and covenants: (i)
to treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any third party not having a business
need to know in order to fulfill duties to the Company, the Partnership, or
their respective Affiliates and authority to know and use the Confidential
Information in connection with the business of the Company, the Partnership, or
their respective Affiliates; and (iii) not to access or use any Confidential
Information, and not to copy any documents, records, files, media or other
resources containing any Confidential Information, or remove any such documents,
records, files, media or other


4





--------------------------------------------------------------------------------




resources from the premises or control of the Company, the Partnership, or their
respective Affiliates, except as required in the performance of his or her
authorized employment duties to the Company, the Partnership, or their
respective Affiliates.
e.    Covenant to Return Confidential Information and Other Company Property.
Upon (i) the voluntary or involuntary termination of Employee’s Service for the
Company, the Partnership, or their respective Affiliates or (ii) the Company’s
request at any time during his or her Service, Employee agrees to (A) provide or
return to the Company any and all property of the Company, the Partnership, and
their respective Affiliates, including all copies of software in any media,
reports, files, compilations, disks, thumb drives or other removable information
storage devices, hard drives, and data and all documents and materials belonging
to the Company, the Partnership, and their respective Affiliates and stored in
any fashion, including but not limited to those that constitute or contain any
Confidential Information, that are in Employee’s possession or control, whether
they were provided to Employee by the Company, the Partnership, their respective
Affiliates, or any of their business associates or created by Employee in
connection with his or her Service to the Company, the Partnership, or their
respective Affiliates; and (B) delete or destroy all copies of any such
documents and materials not returned to the Company, the Partnership, or their
respective Affiliates that remain in Employee’s possession or control, including
those stored on any non-Company devices, networks, storage locations and media
in Employee’s possession or control.
f.    Duration of Covenants. Employee understands and acknowledges that his or
her obligations under this Agreement with regard to any particular Confidential
Information shall continue during and after his or her Service as an Employee of
the Company, the Partnership, or their respective Affiliates until such time as
such Confidential Information has become public knowledge other than as a result
of his or her breach of this Agreement.
g.    Immunity and Other Permitted Activities. Notwithstanding any other
provision of this Agreement, nothing in this Agreement is intended to, or does,
preclude Employee from (i) contacting, reporting to, responding to an inquiry
from, filing a charge or complaint with, communicating with, or otherwise
participating in an investigation conducted by, any other federal, state, or
local governmental agency, commission, or regulatory body, including, without
limitation the Securities and Exchange Commission (“SEC”); (ii) giving truthful
testimony or making statements under oath in response to a subpoena or other
valid legal process or in any legal proceeding; (iii) otherwise making truthful
statements as required by law or valid legal process; (iv) engaging in any
concerted or other legally protected activities; or (v) disclosing a trade
secret in confidence to a governmental official, directly or indirectly, or to
an attorney, if the disclosure is made solely for the purpose of reporting or
investigating a suspected violation of law. Accordingly, Employee will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (I) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (II) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Employee likewise understands that, if he or she files a lawsuit for retaliation
by the Company, the Partnership, or their respective Affiliates for reporting a
suspected violation of law, he or she may disclose their trade secret(s) to his
or her attorney and use the trade secret information in the court proceeding, if
he or


5





--------------------------------------------------------------------------------




she (x) files any document containing the trade secret under seal; and (y) does
not disclose the trade secret, except pursuant to court order. In accordance
with applicable law, and notwithstanding any other provision of this Agreement,
nothing in this Agreement or any policies or agreements of the Company, the
Partnership, or their respective Affiliates applicable to Employee (1) impedes
Employee’s right to communicate with the SEC or any other governmental agency
about possible violations of federal securities or other laws or regulations or
(2) requires Employee to provide any prior notice to the Company, the
Partnership, or their respective Affiliates or obtain their prior approval
before engaging in any such communications.
7.Non-Solicitation Covenants. In connection with Employee’s acceptance of the
Award under the Plan, and in exchange for the consideration provided hereunder,
and in consideration of the Company, the Partnership, and/or their respective
Affiliates disclosing and providing access to Confidential Information, Employee
agrees that he or she will not, during his or her Service with the Company, the
Partnership, or their respective Affiliates, and for one year thereafter,
directly or indirectly, for any reason, for his or her own account or on behalf
of or together with any other person, entity or organization (i) call on or
otherwise solicit any natural person who is employed by the Company, the
Partnership, or their respective Affiliates in any capacity with the purpose or
intent of attracting that person from the employ of the Company, the
Partnership, or their respective Affiliates, (ii) call on or otherwise solicit
or induce any natural person who is a non-employee independent contractor or
subcontractor of, or other service provider to, the Company, the Partnership, or
their respective Affiliates in any capacity with the purpose or intent of
inducing such person to breach any agreement or contract with, or discontinue or
curtail his or her business relationship with, the Company, the Partnership, or
their respective Affiliates, or (iii) call on or otherwise solicit or induce any
established customer of the Company, the Partnership, or their respective
Affiliates or other service provider of the Company, the Partnership, or their
respective Affiliates to breach any agreement or contract with, or discontinue
or curtail his, her, or its business relationships with, the Company, the
Partnership, or their respective Affiliates, without, in each case of (i), (ii),
or (iii), the prior written consent of the Company. Notwithstanding the previous
sentence, the post-Service restrictions described in (i), (ii), and (iii) of the
previous sentence apply only to those persons or established customers with whom
Employee had material contact relating to the business of the Company, the
Partnership, or their respective Affiliates, or about whom Employee had access
to Confidential Information, within 12 months before the termination of his or
her Service with the Company, the Partnership, or their respective Affiliates.
8.Non-Disparagement Covenants.
a.    Non-Disparagement. Employee agrees that he or she will not, directly or
indirectly, make any public or private statements (whether orally, in writing,
via electronic transmission or otherwise) that disparage, denigrate, or malign
the Company, the Partnership, or their respective Affiliates; any of the
businesses, activities, operations, affairs, reputations or prospects of any of
the foregoing; or any of the respective officers, employees, directors,
managers, partners, agents, members or shareholders of any of the foregoing.
b.    Exceptions. The obligation under this Section will not be violated by
truthful statements that Employee makes (i) as permitted by this Agreement or
applicable law that may


6





--------------------------------------------------------------------------------




supersede the terms of this Agreement, (ii) to any governmental authority in
connection with legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), or (iii) in connection with a
performance review or performance discussions.
9.Remedies.
a.    Remedies. In the event of a breach or threatened breach by Employee of any
covenants in this Agreement, the Company, the Partnership, and their respective
Affiliates shall be entitled to equitable relief (without the need to post a
bond or prove actual damages) by temporary restraining order, temporary
injunction, or permanent injunction or otherwise, in addition to all other legal
and equitable relief to which they may be entitled, including any and all
monetary damages which the Company, the Partnership, or their respective
Affiliates may incur as a result of such breach, violation, or threatened breach
or violation. The Company, the Partnership, and their respective Affiliates may
pursue any remedy available to them concurrently or consecutively in any order
as to any breach, violation, or threatened breach or violation, and the pursuit
of one of such remedies at any time will not be deemed an election of remedies
or waiver of the right to pursue any other of such remedies as to such breach,
violation, or threatened breach or violation, or as to any other breach,
violation, or threatened breach or violation.
b.    Tolling. If Employee breaches any of covenants in this Agreement
pertaining to non-competition or non-solicitation, the time periods pertaining
to such covenants will be suspended and will not run in favor of Employee from
the time he or she first breached such covenants until the time when he or she
ceases such breach.
c.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Company, Employee’s Award is subject to the provisions of any clawback policy
implemented by the Company, the Partnership, or their respective Affiliates,
which clawback policy may provide for forfeiture, repurchase, and/or recoupment
of the Award and amounts paid or payable pursuant to or with respect to Awards,
including without limitation in connection with Employee’s breach of any
covenants in this Agreement. Notwithstanding any provision of this Agreement or
the Plan to the contrary, the Company, the Partnership, and their respective
Affiliates reserve the right, without Employee’s further consent, to adopt any
such clawback policies and procedures, including policies and procedures
applicable to the Plan or this Agreement with retroactive effect. Any clawback
of the Award shall be in addition to any other legal and equitable rights and
remedies to which the Company, the Partnership, and their respective Affiliates
may have under this Agreement or at law or equity in connection with any breach
of any covenants in this Agreement.
10.Assignment. The Company may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Units, and the
rights and obligations of Employee under this Agreement may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of by Employee other than by will or the laws of descent and
distribution.


7





--------------------------------------------------------------------------------




11.No Section 83(b) Election. Employee agrees not to make an election with the
Internal Revenue Service under Section 83(b) of the Code with respect to the
Restricted Units.
12.Tax Withholding. No issuance of an unrestricted Unit (or payment of any
distributions with respect to such Units held as provided in Section 3 of this
Agreement) shall be made or paid pursuant to this Agreement until Employee has
paid or made arrangements approved by the Company to satisfy in full the
applicable tax withholding requirements of the Company or Affiliate thereof with
respect to such event.
13.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of (i) the Company and its successors and assigns, and (ii) Employee and
Employee’s heirs, devisees, executors, administrators and personal
representatives.
14.Notices. All notices required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made if (i) delivered personally, (ii) transmitted by first class registered or
certified United States mail, postage prepaid, return receipt requested, (iii)
sent by prepaid overnight courier service, or (iv) sent by telecopy or facsimile
transmission, answer back requested, to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. Such notices shall be effective (i) if delivered
personally or sent by courier service, upon actual receipt by the intended
recipient, (ii) if mailed, upon the earlier of five days after deposit in the
mail or the date of delivery as shown by the return receipt therefor, or (iii)
if sent by telecopy or facsimile transmission, when the answer back is received.
The Company or Employee may change, at any time and from time to time, by
written notice to the other, the address that the Company or Employee had
theretofore specified for receiving notices. Until such address is changed in
accordance herewith, notices under this Agreement shall be delivered or sent (i)
to Employee at Employee’s address as set forth in the records of the Company, or
(ii) to the Company at the principal executive offices of the Company clearly
marked “Attention: Corporate Secretary”.
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to principles
of conflict of laws.
16.Further Assurances. Employee agrees to execute such additional instruments
and to take all such further action as may be reasonably requested by the
Company, the Partnership, or their respective Affiliates to carry out the intent
and purposes of this Agreement.
17.Subject to Plan. The Award, the Restricted Units and this Agreement are
subject to all of the terms and conditions of the Plan as amended from time to
time. In the event of any conflict between the terms and conditions of the Plan
and those set forth in this Agreement, the terms and conditions of the Plan
shall control. Capitalized terms not defined in this Agreement shall have the
meaning set forth in the Plan.
18.Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.


8





--------------------------------------------------------------------------------




19.Severability and Reformation.
a.    Severability. The provisions of this Agreement are severable, and if any
one or more provisions may be determined by any court of competent jurisdiction
to be invalid or otherwise unenforceable, in whole or in part, the remaining
provisions or parts of this Agreement shall nevertheless be binding and
enforceable upon the parties to the fullest extent permitted by applicable law.
b.    Reformation. If any provision contained in this Agreement is found by a
court of competent jurisdiction to contain limitations as to time or scope of
activity that are not reasonable and impose a greater restraint than is
necessary to protect the Confidential Information, goodwill, or other legitimate
business interests of the Company, the Partnership, or their respective
Affiliates, then the court shall reform the covenant to the extent necessary to
cause the limitations contained in the covenant as to time and scope of activity
to be restrained to be reasonable and to impose a restraint that is not greater
than necessary to protect the Confidential Information, goodwill, and other
legitimate business interests of the Company, the Partnership, and their
respective Affiliates.
20.Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
21.Descriptive Headings and References. The descriptive headings herein are
inserted for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect in any manner the meaning or interpretation of
this Agreement. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.
22.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
23.Electronic Documentation. Any provision of this Agreement to the contrary
notwithstanding, provisions in this Agreement setting forth a requirement for
delivery of a written notice, agreement, consent, acknowledgement, or other
documentation in writing, including a written signature, may be satisfied by
electronic delivery of such notice, agreement, consent, acknowledgement, or
other documentation, in a manner that the Board has prescribed or that is
otherwise acceptable to the Board, provided that evidence of the intended
recipient’s receipt of the electronic delivery is available to the Board and
that such delivery is not prohibited by applicable laws and regulations.
[SIGNATURE PAGE FOLLOWS]


9





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first written above.


NOBLE MIDSTREAM GP LLC




By:                        
Name:                         
Title:                         






EMPLOYEE




                        
Employee Signature


                        
Employee Printed Name




* * * * *


By clicking the Accept button, I am confirming that I accept the Award and that
I have read and understand and agree to be bound by the terms of this Agreement
and the Plan as if I had manually signed this Agreement. I am also consenting to
receive all related information in electronic form.


10



